                     Case 1:20-cr-01219-JB Document 21 Filed 07/13/20 Page 1 of 1

                                           CLERK’S MINUTE SHEET
                                   IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO (AT ALBUQUERQUE)

                                         Before the Honorable John F. Robbenhaar
                                                     Detention hearing
Case Number:               20cr1219 JB                        UNITED STATES vs. Morgan
Hearing Date:              7/13/2020                          Time In and Out:           10:30 a.m./10:51 a.m.
Courtroom Deputy:          K. Hernandez de Sepulveda          Courtroom:                 ABQ Zoom
Defendant:                 Blaine Morgan                      Defendant’s Counsel:       Hans Peter Erickson
AUSA:                      Jennifer Rozzoni                   Pretrial/Probation:        S. Day
Interpreter:               N/A
Proceedings
☐     Defendant waives Detention Hearing
☒     Defendant requests release on home detention
☒     Government objects
Custody Status
☒     Defendant will remain in custody
☐     Conditions
Other Ruling
      Counsel enter their appearances. Defendant waives personal presence at hearing/Court accepts Defendant’s waiver.
      Defense argues for Defendant’s release on home confinement; Government responds and objects to Defendant’s
      release; Defense counsel replies. Court addresses USPPO; Officer Day responds. Court findings.

☒
